I concur in the majority's resolution of appellant's assignment of error but wish to expound on their reasoning for the reversal and remand of the action.
In State v. Boston (1989), 46 Ohio St. 3d 108,545 N.E.2d 1220, the Supreme Court of Ohio faced the difficult challenge of attempting to formulate evidentiary guidelines for use in child abuse cases. The court, in recognizing that their opinion was not going to be uncontested, encouraged "academic intercourse."
The encouragement resulted in an amendment to the Ohio Rules of Evidence. On July 1, 1991, Evid.R. 807, child abuse hearsay exception, became effective. I mention the rule in my concurring opinion even though it has no bearing on the instant appeal because I wish to underscore the impetus behind the amendment — the difficulty in ruling on the admissibility of testimony in child abuse cases. Any decision which deals with this issue should, therefore, be succinct.
Returning to the within action, I primarily focus on that portion of the majority's opinion which addresses the expert testimony regarding the credibility of Nicole's accusation. Both Schmidt and Buddie testified that Nicole was credible. Although the majority correctly identifies this testimony as clearly improper pursuant to Boston, supra, it is not stated why the testimony is improper.
In Boston, the court found that such testimony was not only improper, but that it was "egregious, prejudicial and constitutes reversible error." Id. at 128, 545 N.E.2d at 1240. The court at 129, 545 N.E.2d at 1240, found that opinions as to the truthfulness of a child's statements:
"* * * acted as a litmus test of the key issue in the case and infringed upon the role of the fact finder, who is charged with making determinations of veracity and credibility. * * * In our system of justice it is the fact finder, not the so-called expert or lay witnesses, who bears the burden of assessing the credibility and veracity of witnesses."
It should furthermore be stressed that the allowance of this testimony at trial is "more than harmless" error. Id. at 129,545 N.E.2d at 1240.2 *Page 760 
In conclusion, even if the trial court commented on its nonacceptance of or disregard of this testimony, the "more than harmless" error would still remain.
2 This court recognized the same principle in a pre-Boston
case. In State v. Cottrell (Feb. 19, 1987), Cuyahoga App. No. 51576, unreported, 1987 WL 6799, we found that it was an abuse of discretion to permit an expert witness to express an opinion as to the truthfulness of a specific witness since "it is not beyond the experience, knowledge, or comprehension of an ordinary factfinder to decide whether a child's accusations of sexual abuse were truthful." Id. at 14. *Page 761